The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 11/02/2021
4.	Claims 1-12 and 21-28 are currently pending.
5.	Claims 1, 5, 8, 21-22, and 26 have been amended.
6.	Claims 13-20 have been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-12 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 2016/0211166) in view of Rice et al (US 2017/0213758).
Regarding claim 1:
	Yan teaches an apparatus (substrate processing chamber, 500) for fabricating a semiconductor structure (substrate, 508) [fig 9 & 0058], comprising: a chuck (pedestal, 20) [fig 3 & 0051-0052]; an edge ring (76) at least partially surrounding the chuck (20) [fig 3 & 0051-0052]; a cavity (cavity housing 80) [fig 3 & 0051-0052]; a focus ring (72) adjacent to an edge of the chuck (20) and over the edge ring (76) [fig 3 & 0051-0052]; and a first actuator (actuator, 80) in the cavity of the edge ring (cavity housing 80) and engaging with the focus ring (72) [fig 3 & 0051-0052], the first actuator (80) comprises: a piezoelectric layer (piezoelectric actuator) apart from a top surface of the cavity (see fig 7) [fig 3, 7 & 0052, 0057].
	Yan does not specifically disclose an inner ring disposed at a center portion of the piezoelectric layer, wherein the inner ring overlaps with the focus ring from a top view perspective.

Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first actuator of Yan to comprise an inner ring, as in Rice, to support the lift pins [Rice – 0053].
Furthermore, modified Yan discloses the claimed invention except for the claimed location of the cavity (“defined by the chuck and the edge ring”). However, modified Yan teaches arranging the cavity at various locations below the focus ring (see fig 3 vs fig 4 of Rice). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the cavity at any location below the focus ring, since it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Regarding claim 2:
	Yan teaches a second actuator and a third actuator (two, three, or four or more actuators are used) under the focus ring and leveled with the first actuator (arranged uniformly around the edge coupling ring 60) [fig 3 & 0052].
Regarding claim 3:
	Yan teaches a planar angle measured between the first actuator and the second actuator with respect to a center of the chuck is substantially identical to a planar angle 
Regarding claim 4:
	Yan teaches a power supply connected to the first actuator (actuator, 80, may be a piezoelectric actuator) [fig 3 & 0051-0052].
The claim limitations “wherein the power supply is configured to apply a voltage to the first actuator” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 5:
Modified Yan teaches a lift pin (733) disposed above the inner ring (ring shaped flange of 737) [Rice – fig 7 & 0053].
Regarding claim 6:
Yan does not specifically teach an insulation cover surrounding the lift pin and in contact with a bottom of the focus ring.
Rice teaches an insulation cover (push pin guides, 239) surrounding the lift pin (push pin, 248) and in contact with a bottom of the focus ring (444) [fig 2B, 4 & 0038, 0043].

Regarding claim 7:
	Yan teaches a gas distribution plate (showerhead, 509) above the chuck (pedestal, 506) [fig 9 & 0059]; and a calibrator (sensor, 572) configured to monitor a distance between the GDP and a top surface of the focus ring (measure erosion without direct contact) [fig 9 & 0063].
The claim limitations “configured to monitor a distance between the GDP and a top surface of the focus ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 8:
	Yan teaches an apparatus (substrate processing chamber, 500) for fabricating a semiconductor structure (substrate, 508) [fig 9 & 0058], comprising: a chuck (pedestal, 20) [fig 3 & 0051-0052]; an edge ring (76) at least partially surrounding the chuck (20) [fig 3 & 0051-0052]; a cavity (cavity housing 80) [fig 3 & 0051-0052]; a focus ring (72) adjacent to an edge of the chuck (20) and over the edge ring (76) [fig 3 & 0051-0052]; and a piezoelectric transducer component (piezoelectric actuator, 80) engaging with the 
	Yan does not specifically disclose an insulation ring disposed in the cavity; and wherein a peripheral portion of the piezoelectric layer is fixed by the insulation ring.
	Rice teaches an insulation ring (ring shaped flange of 737) disposed in the cavity (see fig 7) [fig 7 & 0053]; and wherein a peripheral portion of the piezoelectric layer (one or more actuators 736, wherein one or more actuators may be piezoelectric motors) is fixed by the insulation ring (ring shaped flange of 737) [fig 7 & 0039, 0053].
Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the piezoelectric transducer of Yan to comprise an insulation ring, as in Rice, to support the lift pins [Rice – 0053].
Furthermore, modified Yan discloses the claimed invention except for the claimed location of the cavity (“defined by the chuck and the edge ring, wherein a first portion of the chuck and a first portion of the edge ring are directly below the cavity”) and by extension the location of the components disposed therein (“wherein the first portion of the chuck and the first portion of the edge ring are under a coverage of a vertical projection area of the insulation ring” and “a bottom surface of the piezoelectric layer is apart from the first portion of the chuck and the first portion of the edge ring along a vertical direction”). However, modified Yan teaches arranging the cavity at various locations below the focus ring (see fig 3 vs fig 4 of Rice). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the cavity at any location below the focus ring, since it has been held that mere 
Regarding claims 9-10:
Yan teaches a power supply connected to the piezoelectric transducer (actuator, 80, may be a piezoelectric actuator) [fig 3 & 0051-0052]; and a controller (controller, 560) configured to adjust a magnitude of the voltage supplied to the piezoelectric transducer (may also be used to control the actuator 505) [fig 9 & 0062]; and wherein the controller (controller, 560) comprises a timer (determines whether a predetermined period of etching or a predetermined number etching cycles have occurred), wherein the magnitude of voltage supplied to the piezoelectric transducer is positively correlated to a counted period of time obtained by the timer (when the predetermined period or number of cycles are up, control moves at least part of the edge coupling ring using the actuator) [fig 9-10 & 0062, 0065-0067].
The claim limitations “wherein the power supply is configured to apply a voltage to the piezoelectric transducer component” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 11:
	Yan teaches a gas distribution plate (showerhead, 509) above the chuck (pedestal, 506) [fig 9 & 0059]; and a calibrator (sensor, 572) configured to obtain a 
The claim limitations “configured to obtain a distance between the GDP and a top surface of the focus ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 12:
Yan does not specifically teach the calibrator is an acoustic transceiver.
Rice teaches an acoustic transceiver (acoustic sensor) [0057].
Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the calibrator of Yan to be an acoustic receiver, as in Rice, because such is an effective method of calibrating actuators [Rice – 0057].
Regarding claim 21:
	Yan teaches an apparatus (substrate processing chamber, 500) for fabricating a semiconductor structure (substrate, 508) [fig 9 & 0058], comprising: a plasma chamber (processing chamber, 502) [fig 9 & 0058]; a chuck (pedestal, 20) disposed in the plasma chamber (502) [fig 3, 9 & 0051-0052, 0059]; an edge ring (76) at least partially surrounding the chuck (20) [fig 3 & 0051-0052]; a cavity (cavity housing 80) [fig 3 & 0051-0052]; a focus ring (72) adjacent to an edge of the chuck (20) and disposed over 
	Yan does not specifically disclose a cavity defined by the chuck and the edge ring.
Although Rice does not specifically disclose the claimed location of the cavity (“defined by the chuck and the edge ring”), Rice teaches arranging the cavity at various locations below the focus ring (see fig 3 vs fig 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the cavity at any location below the focus ring, since it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the cavity of Yan to be arranged at any location below the focus ring, since it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Regarding claims 22-23:

Yan does not specifically teach the material layer being a quartz layer.
Rice teaches a material layer being a quartz layer (cover ring 246 may be fabricated from quartz) [fig 4 & 0033].
Yan and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring of Yan with the quartz material of Rice since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 24:
	Yan teaches the focus ring (72) is detachable from the actuator (actuator, 80) [fig 3 & 0051-0052].
Regarding claim 25:
	Yan teaches the chuck (pedestal, 20) comprises: a first section (portion of 20 below 33) configured to accommodate a substrate (substrate, 33), the first section (portion of 20 below 33) is free from overlapping with the focus ring (72) from top view perspective [fig 3 & 0051-0052].
Regarding claim 26:
	Yan teaches the actuator (80) further comprises: a power supply electrically (piezoelectric actuator) connected to the piezoelectric layer (80) [fig 3 & 0052]; and a 
Regarding claims 27-28:
	Yan teaches the bottom surface of the focus ring (bottom of 1310) is below a top surface of the edge ring (top of 1034) [fig 21 & 0087]; and wherein the bottom surface of the focus ring (bottom of 1310) is free from being in direct contact with the edge ring (see fig 22) [fig 22 & 0087].

Response to Arguments
10.	Applicant's arguments, see Remarks, filed 11/02/2021, with respect to the rejection of claim(s) 1-5, 7-11, 21, and 24-28 under 35 USC 102(a)(1) and claim(s) 6,12, and 22-23 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of independent claims 1, 8, and 21.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koike (US 2002/0072240), Johnson (US 2003/0201069), Koshimizu et al (US 2008/0236749), McChesney et al (US 2016/0211165), Kenworthy (US 2017/0133283), McChesney et al (US 2017/0263478), and Takahashi et al (US 2018/0277416) teach an actuator engaging with the focus ring [fig 1, 1A, 8, 3, 1, 3, and 2, respectively].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718